Case 1:20-cv-10903-KPF Document 57 Filed 05/13/21 Page 1 of 2
         Case 1:20-cv-10903-KPF Document 57 Filed 05/13/21 Page 2 of 2

The Court is in receipt of the above letter from Defendant
Didorenko. This matter is STAYED as to Defendant Didorenko
pending resolution of his bankruptcy proceedings.



Dated:   May 13, 2021                 SO ORDERED.
         New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
